Judgment, Supreme Court, New York County (Rena Uviller, J.), rendered June 2, 1988, by which defendant was convicted, after a jury trial, of two counts of criminal possession of a weapon in the second degree and sentenced to concurrent terms of 4 to 12 years in prison, unanimously affirmed.
The evidence, viewed in the light most favorable to the People (People v Malizia, 62 NY2d 755 [1984]), was sufficient to support the jury’s verdict, which was not inherently inconsistent and not repugnant. (See generally, People v Tucker, 55 NY2d 1 [1981].) Acquittal on the murder charge did not, on these facts, require acquittal on the weapons possession charge. The court’s denial of the motion for separate trials was a sound exercise of discretion. Defendant’s burden to demonstrate that the court’s decision was an abuse of discre*291tion was a substantial one which defendant did not meet. (People v Mahboubian, 74 NY2d 174, 183 [1989].)
Defendant’s other arguments have been reviewed and found to be without merit. Concur—Murphy, P. J., Ross, Rosenberger, Asch and Rubin, JJ.